DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) but are moot in view of the new ground of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 9-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kristen 20190116554 in view of Chu 10,791,516.

As to claim 12, Kristen discloses an apparatus in a wireless Local Area Network (WLAN) system, the apparatus comprising: 
a main radio module [PCR] receiving a Primary Component Radio (PCR) packet (see par. 0020); 
a Wake-Up Radio (WUR) module receiving a Wake-Up Radio (WUR) packet being modulated by an On-Off Keying (OOK) scheme (see par. 0020-0021; and 
a processor [1001, 1031] including the main radio module and the Wake-up Radio module, wherein the processor is configured to: 
negotiate a service periods (SPs) with an access point (AP), wherein a first time period is contiguous to the first SP, enter a WUR mode, wherein the WUR mode is a period during which the WUR module alternates between a WUR on state and a WUR doze state (see par. 0048-0049); 

receive, in the WUR mode, a downlink (DL) packet configured for the main radio module during the first SP (see par. 0050); 
determine, in the WUR mode, whether to wake up the main radio module; turn off, in the WUR mode, the main radio module; and control, in the WUR mode, the main radio module during the SP based on the determination (see par. 0020, 0035, 0043, 0047). Kristen does not explicitly recite a plurality of service periods; however, it should be obvious that the process could be repeated. 
In an analogous art, Chu discloses a plurality of service periods (SPs) including a first SP [TWT SP] and a second SP [subsequent frame exchange during the TWT service period] with an access point (AP), wherein a first time period [STA sleep period] is contiguous to the first SP, the first SP is contiguous to a second time period [STA sleep period], and the second time period is contiguous to the second SP (see fig. 3; col. 7, lines 26-; enter a WUR mode, wherein the WUR mode is a period during which the WUR module alternates between a WUR on state and a WUR doze state; receive, in the WUR mode, a downlink (DL) packet configured for the main radio module during the first SP, wherein the DL packet includes a Medium Access Control (MAC) header including a More Data field having a length of 1 bit; determine, in the WUR mode, whether to wake up the main radio module for the second SP based on whether the More Data field has a pre-determined value; turn off, in the WUR mode, the main radio module during the second time period; and control, in the WUR mode, the main 
As to claims 13-14, Kristen discloses everything as explained above except for the More Data field. In an analogous art, Chu discloses wherein in a case the More Data field has the pre-determined value [0 or 1], the processor is further configured to wake up the main radio module for the second SP without receiving the WUP during the second time period (see col. 9, line 56 – col. 10, line 10); Chu does not specifically disclose the pre-determined value is '1'; however, a bit can only have two possible values which are 0 or 1; thereby, it will be obvious to select any of the two possible values to wake up the main radio since they will bring the same predictable result of activating the desired function and 1 is commonly associated with activated. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teachings for the simple purpose of turning on the main radio module as needed; thereby, saving power.
As to claim 15, Kristen discloses the apparatus of claim 12, wherein the processor is further configured to: turn off the WUR module during the WUR doze state; and turn on the WUR module during the WUR on state (see par. 0020, 0035, 0043, 0047).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926. The examiner can normally be reached 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCOS L. TORRES
Examiner
Art Unit 2647



/MARCOS L TORRES/Primary Examiner, Art Unit 2647